     Case 1:19-cv-00417-DAD-JLT Document 29 Filed 07/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    No. 1:19-cv-00417-DAD-JLT (PC)
12                       Plaintiff,
13           v.                                         ORDER FINDING APPEAL IS NOT
                                                        FRIVOLOUS AND CONTINUING IN
14    M. OLIVEIRA,                                      FORMA PAUPERIS STATUS
15                       Defendant.                     (Doc. No. 28)
16

17          This action proceeded by way of a first amended complaint (“FAC”) filed by plaintiff

18   Allen Hammler, a state prisoner proceeding pro se and in forma pauperis, on January 23, 2020.

19   (Doc. No. 11.) On February 7, 2020, the assigned magistrate judge screened the FAC and found

20   that it failed to state a cognizable First Amendment retaliation claim because plaintiff did not

21   allege any adverse action. (Doc. No. 12 at 3–5.) Rather than amend his FAC, plaintiff appealed

22   to the Ninth Circuit Court of Appeals on March 2, 2020. (Doc. No. 13.) The Ninth Circuit

23   dismissed plaintiff’s appeal for lack of jurisdiction because the screening order was not a final or

24   appealable order. (Doc. No. 16.) On April 1, 2020, the magistrate judge provided plaintiff

25   another opportunity to amend his complaint (Doc. No. 17), which plaintiff declined and continued

26   to maintain that the February 7, 2020 screening order was incorrect. (Doc. No. 19.) Therefore,

27   on April 24, 2020, the magistrate judge issued findings and recommendations, recommending that

28   plaintiff’s FAC be dismissed for failure both to state a claim and to obey a court order. (Doc No.
                                                        1
     Case 1:19-cv-00417-DAD-JLT Document 29 Filed 07/07/20 Page 2 of 3

 1   21 at 2.) These findings and recommendations were adopted by the undersigned on June 4, 2020,

 2   and the case was dismissed. (Doc. No. 23 at 2.)

 3           Plaintiff subsequently appealed from the dismissal order on June 29, 2020. (Doc. No. 25.)

 4   On July 1, 2020, the Ninth Circuit Court referred the matter back to this court for a determination

 5   as to whether in forma pauperis status should continue on appeal or whether the appeal was

 6   frivolous or taken in bad faith. (Doc. No. 28.)

 7           “An appeal may not be taken in forma pauperis if the trial court certifies in writing that it

 8   is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “The good faith requirement is satisfied if

 9   the appellant seeks review of any issue that is ‘not frivolous.’” Gardner v. Pogue, 558 F.2d 548,

10   550–51 (9th Cir. 1977) (quoting Coppedge v. United States, 369 U.S. 438, 445 (1962)); see also

11   Hooker v. Am. Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (holding that if at least one issue or

12   claim is non-frivolous, the appeal must proceed in forma pauperis as a whole). An action is

13   frivolous “where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S.

14   319, 325 (1989). In other words, the term “frivolous,” as used in § 1915 and when applied to a

15   complaint, “embraces not only the inarguable legal conclusion, but also the fanciful factual

16   allegation.” Id.

17           The undersigned concludes that plaintiff’s appeal is not frivolous. As the screening order

18   explained (Doc. No. 12 at 3), defendant rejected an inmate grievance appeal on the ground that

19   plaintiff had submitted another such appeal within the past fourteen days, in violation of prison

20   regulations. (Doc. No. 11 at 3.) Plaintiff then sent defendant a letter indicating that the second
21   appeal was not subject to the fourteen-day rule because it concerned events that allegedly took

22   place at a different prison. (Id.) Plaintiff also indicated in that letter that if defendant “screened []

23   out” his inmate grievance again, plaintiff would sue defendant for violating his First Amendment

24   rights. (Id.) Defendant responded in writing by informing plaintiff that the inmate appeal had

25   been forwarded to the other prison, while also noting that “threats contained within appeal

26   documents are reason for rejection” after plaintiff threatened to sue defendant for violating his
27   First Amendment rights. (Doc. No. 11 at 3–6.) While the magistrate judge’s screening order

28   concluded that this chain of events did not amount to an adverse action sufficient to support a
                                                         2
     Case 1:19-cv-00417-DAD-JLT Document 29 Filed 07/07/20 Page 3 of 3

 1   retaliation claim, plaintiff’s position to the contrary is not completely devoid of any basis in law

 2   or in fact. Moreover, although the screening order also found that defendant’s comment would

 3   not chill a person of ordinary firmness from filing future grievances (Doc. No. 12 at 4), the

 4   undersigned finds that plaintiff’s assertion to the contrary is likewise not completely devoid of

 5   any basis in law or in fact.

 6          Accordingly, plaintiff’s in forma pauperis status shall continue on appeal. The Clerk of

 7   the Court is directed to serve a copy of this order on plaintiff, as well as the Ninth Circuit Court of

 8   Appeals.

 9
     IT IS SO ORDERED.
10

11      Dated:     July 7, 2020
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
